Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this  Agreement ) is entered into as of August 14, 2007, between Whitehall Jewelers, Inc., a Delaware corporation (the  Company ), and Peter Michielutti (the  Executive ). WHEREAS, the Company desires to employ the Executive to serve as Executive Vice President, Chief Financial Officer and Treasurer for the Company, and the Executive desires to be employed by the Company, upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained herein, the Company and the Executive hereby agree as follows: 1. Employment . Subject to Executives satisfactory completion of all of the Companys pre-employment requirements, the Company hereby agrees to employ the Executive and the Executive hereby agrees to be employed by the Company upon the terms and subject to the conditions contained in this Agreement. The term of employment of the Executive by the
